                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION
                              CIVIL ACTION NO. 5:19-CV-004-DCK

    MELINDA BEILHARZ,                                    )
                                                         )
                            Plaintiff,                   )
                                                         )     ORDER
       v.                                                )
                                                         )
    ANDREW SAUL,1                                        )
    Commissioner of Social Security,                     )
                                                         )
                            Defendant.                   )
                                                         )

            THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Petition For Attorney Fees

Under The Equal Access To Justice Act 28 U.S.C. § 2412” (Document No. 20) filed August 16,

2019. The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c),

and immediate review is appropriate. Having carefully considered the motion and the record, and

noting consent of Defendant’s counsel, the undersigned will grant the motion.

            This action being submitted to the Court for entry of an Order agreed to by the parties; and

it appearing that the parties have agreed that the Commissioner of Social Security should pay the

sum of $5,000.00, in full and final settlement of all claims arising under the Equal Access to Justice

Act (“EAJA”). See 28 U.S.C. § 2412(d).

            IT IS, THEREFORE, ORDERED that “Plaintiff’s Petition For Attorney Fees Under

The Equal Access To Justice Act 28 U.S.C. § 2412” (Document No. 20) is GRANTED, and that

the Commissioner of Social Security shall pay to Plaintiff the sum of $5,000.00, in full

satisfaction of any and all claims arising under EAJA, 28 U.S.C. § 2412, and upon the payment

of such sum this

1
  Andrew Saul was sworn in as the Commissioner of Social Security on June 17, 2019, and is automatically
substituted as a party pursuant to Fed.R.Civ.P. 25(d).
case is dismissed with prejudice. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed

to her office at P.O. Box 58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s

assignment to her attorney of his right to payment of attorney’s fees under the Equal Access to

Justice Act. If the payment is subject to offset, then any remaining fee will be made payable to

Plaintiff and mailed to Plaintiff’s counsel office address.

       SO ORDERED.

                                             Signed: August 19, 2019




                                                    2
